It is my opinion that under Art. VII, section 3 of the Constitution of Oregon, notwithstanding any errors, or alleged errors, committed during the trial of this case, the judgment and sentence of seven years in the penitentiary should be reversed, and that the cause should be remanded to the circuit court with instructions to sentence the defendant to a term of not exceeding two years in the penitentiary of Oregon.
The testimony in the case, I believe, is sufficient to warrant the finding of the defendant guilty of the crime charged.